DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2021 has been entered.
 
Status of the Claims
Amendment filled April 05, 2021 is acknowledged. Species #4, as shown in FIGs. 8-10, was elected. Claims 1, 11, 16 and 21 have been amended. Claims 1-7 and 9-21 are pending.

Amended Claim 16 recites: 
a first transistor comprising … the first source formed in a first stacked well region, wherein the first stacked well region comprises: 
a first region of a first conductivity; and 
a second region of the first conductivity embedded in the first region; …
a second transistor comprising … the second source formed in a second stacked well region, wherein the second stacked well region comprises: 
a third region of a first conductivity; and 
a fourth region of the first conductivity embedded in the third region; …

The limitations of amended claim 16 directed to non elected Species, as shown in FIGs. 6 and 7, comprising the two stacked well regions, where the first stacked well region (left) comprises first region 624 and second region 622 and the second stacked well region (right) comprises third region 634 and fourth region 632.
  
Therefore, claims 16-21 are effectively withdrawn from consideration.  
With abundance of caution, an examination on merits of Claims 16-21 are included. 

Action on merits of the Elected Species #4, claims 1-7 and 9-21 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHENG (US. Pub. No. 2009/0020812) in view of CHA et al. (US. Pub. No. 201/0127612) both of record of record.
With respect to claim 1, CHENG teaches a transistor structure substantially as claimed including: 
a drain region (112) in a first side of a gate region (116); 
a body contact (234) and a source region (232) in a second side of the gate region (116), wherein the body contact (234) and the source region (232) are placed in an alternating manner from a top view (FIG. 9); and 

a first region (110) of a first conductivity formed over a substrate (not shown);  
a second region (118, 148) of the first conductivity, wherein the second region (118, 148) is embedded in the first region (110), wherein the source region (232) is embedded within the second region (118, 148) and wherein the second region (118, 148) extends beneath the gate region (116); and 
a body pickup ring (140) extending between a first isolation region (142) and a second isolation region (142) and surrounding the source region (232), wherein the first isolation region (142) is in physical contact with the source region (232) and wherein the first region (110) of the first conductivity is in physical contact with the drain region (112) and the second isolation region (142), the second isolation region (142) also in contact with each of the second region (118, 148), the body pickup ring (140). (See FIGs. 5, 9).

Thus, CHENG is shown to teach all the features of the claim with the exception of explicitly disclosing the first region of a first conductivity being formed over a substrate of a second conductivity; and second isolation region also in contact with each of the second region, the body pickup ring, and the substrate. 

However, CHA teaches a transistor structure including:  
a stacked well region comprising: 
a first region (32A) of a first conductivity formed over a substrate (31) of a second conductivity;

a body pickup ring (38) extending between a first isolation region (42) and a second isolation region (42), wherein the first isolation region (42) is in physical contact with the source region (37) and wherein the first region (32A) of the first conductivity is in physical contact with the second isolation region (42), the second isolation region (42) also in contact with each of the second region (39A), the body pickup ring (38) and substrate (31). (See FIG. 2B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first region of CHENG over the substrate of second conductivity; and the second isolation region in contact with each of the second region, the body pickup ring and the substrate as taught by CHA to isolate the device.
   
With respect to claim 2, the source region (232) and the body contact (234) of CHENG are in the second region (118) of the stacked well region. 
With respect to claim 3, the transistor structure of CHENG further includes: a lightly doped source region adjacent to the source region (932) in the second region of a stacked well region. (See FIG. 20).

With respect to claim 5, the second region (118, 148) of the stacked well region of CHENG (or 39A of CHA) has a higher doping density than the first region (110) (or 32A of CHA) of the stacked well region. 
With respect to claim 6, the transistor structure of CHENG further comprises a second gate region (116) adjacent to the drain region (112), the second gate region (116) being different from the gate region (116). 
With respect to claim 7, the transistor structure of CHENG further comprises a second stacked well region adjacent to the second gate region (116), the second stacked well region comprising a third region (118, 148) of the first conductivity formed over the substrate (in view of CHA), the third region (118, 148) is embedded in the first region (110). 

With respect to claim 9, the body pickup ring (140) of CHENG has the first conductivity. 

With respect to claim 10, a ratio of the source region (232) to the body contact (234) is in a range from 10:1 to about 2:1.  
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

With respect to claim 11, CHENG teaches a device substantially as claimed including:
a substrate (not shown); 
a gate electrode (116) over the substrate;  
a first drain/source region (232) and a second drain/source region (112) disposed on opposite sides of the gate electrode (116) in the substrate, wherein the first drain/source region (232) and the second drain/source region (112) have a first conductivity, wherein the second drain/source region has a sidewall aligned with a sidewall of the gate electrode (116);  
a first doped well (118, 148) having a second conductivity formed under the first drain/source region (232); 
TSMP20120323USo2Page 4 of 11a second doped well (110) having the second conductivity formed under the first drain/source region (232), wherein the first doped well (118, 148) is embedded in the second doped well (110); 
a body contact region (234) of the second conductivity formed adjacent to the first drain/source region (232) in the substrate, wherein the body contact region (234) and the first drain/source region (232) are formed in an alternating manner from a top view; (FIG. 9);
a first isolation region (142) embedded within and in physical contact with the first doped well (118, 148) between the first drain/source region (232) and a body pickup ring (140); and 


Thus, CHENG is shown to teach all the features of the claim with the exception of explicitly disclosing a substrate of a first conductivity; and the second isolation region in physical contact with each of the body pickup ring, the first doped well, the second doped well, and a substrate.
However, CHA teaches a transistor structure including: 
a substrate (31) of a first conductivity; 
a gate electrode (41) over the substrate (31);  
a first doped well (39A) having a second conductivity formed under the first drain/source region (37);
TSMP20120323USo2Page 4 of 11a second doped well (32A) having the second conductivity formed under the first drain/source region (37), wherein the first doped well (39A) is embedded in the second doped well (32A); 
a first isolation region (42) embedded within and in physical contact with the first doped well (39A) between the first drain/source region (37) and a body pickup ring (38); and 
a second isolation region (42) on an opposite side of the body pickup ring (38) from the first drain/source region (37), the second isolation region (42) in physical contact with each of the body pickup ring (38), the first doped well (39A), the second doped well (32A), and the substrate (31). (See FIG. 2B).


With respect to claim 12, the body pickup ring (140) of CHENG has the first conductivity. 
With respect to claim 13, the device of CHENG further comprises: a first lightly doped drain/source region formed adjacent to the first drain/source region (932) in at least one doped well. (See FIG. 20). 
With respect to claim 14, the device of CHENG further includes: a first lightly doped drain/source region and a second lightly doped drain/source region symmetrical relative to the gate electrode (926), and adjacent to the first drain/source region (932) and the second drain/source region (922) respectively. (See FIG. 20).  

With respect to claim 15, a ratio of the first drain/source region (232) to the body contact region (234) of CHENG is in a range from 10:1 to about 2:1.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

With respect to claim 16, As best understood by Examiner, CHENG teaches a transistor substantially as claimed including: 
a first transistor (150) comprising a first gate (116), a first source (232), a first portion (left) of a first drain (112) and a first body contact (234), wherein: 
the first body contact (234) and the first source (232) are formed in an alternating manner from a top view; (FIG. 9) and 
the first source (232) formed in a first stacked well region, wherein the first stacked well region comprises: 
a first region (110) of a first conductivity formed over a substrate (not shown); and 
a second region (118, 148) of the first conductivity embedded in the first region (110); 
a second transistor (150) comprising a second gate (116), a second source (232), a second portion (right) of the first drain (122) and a second body contact (234), wherein the first portion (left) of the first drain (112) and the second portion (right) of the first drain (112) collectively extend from the first gate (116) to the second gate (116), and wherein: 

the second source (232) formed in a second stacked well region, wherein the second stacked well region comprises: 
a third region (110) of the first conductivity formed over the substrate (not shown); and
a fourth region (118, 148) of the first conductivity embedded in the third region (110);
a body pickup ring (140) surrounding the first transistor (150) and the second transistor (150), the body pickup ring (140) being in physical contact with the second region (118, 148) of the first conductivity; and 
TSMP20120323USo2Page 6 of 11an isolation region (142) on an opposite side of the body pickup ring (140) from the first transistor (150), wherein the isolation region (142) is in physical contact with each of the second region (118, 148), and the body pickup ring, and wherein the first region (110) is also in physical contact with the first portion (left) of the first drain (112). (See FIGs. 5, 9).

Thus, CHENG is shown to teach all the features of the claim with the exception of explicitly disclosing the first region being formed over the substrate of a second conductivity; and the isolation region in physical contact with each of substrate, the first region, the second region, and the body pickup ring. 

However, CHA teaches a transistor structure including: 
a substrate (31) of a second conductivity; 
TSMP20120323USo2Page 4 of 11a second region (39A) of the first conductivity embedded in the first region (32A); 
a body pickup ring (38), the body pickup ring (38) being in physical contact with the second region (39A) of the first conductivity; and 
an isolation region (42) on an opposite side of the body pickup ring (38) from the first transistor, wherein the isolation region (42) in physical contact with each of the substrate (31), the first region (32A), the second region (39A) and the body pickup ring (38). (See FIG. 2B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first region of CHENG over the substrate of the second conductivity and the isolation region in physical contact with each of the substrate, the first region, the second region (32A) and the body pickup ring as taught by CHA to isolate the device form the other. 

With respect to claim 17, the body pickup ring (38) of CHENG has the first conductivity. 
With respect to claim 18, the transistor of CHENG further includes: a first lightly doped source/drain region with the first conductivity adjacent to the first source (932) in the second region. (See FIG. 20). 

With respect to claim 19, the transistor of CHENG further includes: a second lightly doped drain/source region with the first conductivity formed adjacent to the first drain (922) in the substrate, wherein the second lightly doped drain/source region is under the first gate (926).

With respect to claim 21, the body pickup ring (140) of CHENG is also in physical contact with the fourth region (118, 148) of the first conductivity. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANH D MAI/Primary Examiner, Art Unit 2829